COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Beales
UNPUBLISHED


              Argued by teleconference


              DEVONIA BURGESS
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0946-20-1                                  JUDGE ROBERT J. HUMPHREYS
                                                                                 MARCH 16, 2021
              ANWAR BURGESS


                              FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                            William S. Moore, Jr., Judge

                               Carmelou G. Aloupas (Aloupas Law, P.L.L.C., on brief), for
                               appellant.

                               No brief or argument for appellee.


                     On July 24, 2020, following a hearing, the Circuit Court for the City of Portsmouth

              (“circuit court”) modified the custody and visitation order granted by the Portsmouth Juvenile &

              Domestic Relations District Court (“J&DR court”) on December 8, 2015. On appeal, Devonia

              Burgess (“mother”) assigns error to the circuit court’s ruling that it could modify the J&DR court

              order with respect to visitation without finding a material change of circumstances had occurred.

              Additionally, she argues that the circuit court erred by not considering the best interests of the

              children when it entered a modified visitation order. Mother contends that because the circuit

              court did not hear evidence from mother or her witness before modifying the order, it could not

              have considered the children’s bests interests as required by Code § 20-124.3.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        I. BACKGROUND

       Mother and Anwar Burgess (“father”) divorced in August of 2015. The parties share

three minor children. On December 8, 2015, the J&DR court entered a custody and visitation

order regarding the three children. At the time, mother was living in Portsmouth and father was

stationed at Fort Bragg, North Carolina, where he served in the United States Army. The

December 8, 2015 order awarded mother primary physical custody of the children with

“reasonable visitation to the father” and granted joint legal custody to both parents.

       On October 11, 2015, father remarried Laketa Burgess (“stepmother”). Father also

retired from military service and relocated to Fredericksburg, Virginia.

       When mother and father could not agree on the terms of visitation, father sought

modification of the December 8, 2015 order by the J&DR court on September 20, 2018. On

May 8, 2019, the J&DR court entered an order that kept physical and legal custody the same but

granted a specific visitation schedule to father. On May 15, 2019, father appealed the May 8,

2019 J&DR court order to the circuit court, primarily arguing that his retirement from the

military and relocation to Fredericksburg warranted modification of custody and visitation.

Father requested that the circuit court enter an order that awarded him primary physical custody

of all three children and set specific dates for visitation with mother.

       On January 9, 2020, the circuit court heard arguments on father’s appeal, including

testimony from both father and stepmother. At the conclusion of father’s case-in-chief, mother

made a motion to strike, arguing that father’s evidence failed to demonstrate a material change in

circumstances that justified modifying the order. Before ruling on mother’s motion to strike, the

circuit court heard from the guardian ad litem who testified that the evidence “favored the

mother.”




                                                 -2-
       The circuit court granted mother’s motion to strike, and no additional evidence was

taken. The circuit court then stated, “But I think there needs to be some visitation changes.”

Father objected, saying, “I think that . . . ruling then requires a determination that there has been

a material change of circumstance that justifies a modification of the prior order, which would be

the December 2015 order.” The circuit court overruled the objection and instructed the parties to

each draw up a proposed order that awarded specific visitation times and dates to the father.

       On May 26, 2020, the circuit court heard arguments regarding each party’s proposed

visitation schedule. Mother objected to entry of a visitation schedule order, arguing that because

the circuit court had ruled on January 9, 2020, that there was no material change in

circumstances, it could not modify the existing custody and visitation order. Over her objection,

the circuit court entered a new order that contained a set visitation schedule. The circuit court

also ordered the parents to follow specific communication and information-sharing guidelines

and mandated that the child pick-ups and drop-offs occur at a specific gas station. The visitation

order was entered by the circuit court on July 24, 2020.

       Mother timely appealed following the entry of the July 24, 2020 order.

                                          II. ANALYSIS

                                      A. Standard of Review

       “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Farley v. Farley, 9 Va. App. 326, 327-28

(1990). “In matters of a child’s welfare, trial courts are vested with broad discretion in making

the decisions necessary to guard and to foster a child’s best interests.” Id. at 328. “A trial

court’s determination of matters within its discretion is reversible on appeal only for an abuse of

that discretion, and a trial court’s decision will not be set aside unless plainly wrong or without

evidence to support it.” Id. (citations omitted).

                                                 -3-
          On appeal, we review the evidence in the light most favorable to the prevailing party in

the circuit court. See Hughes v. Gentry, 18 Va. App. 318, 321-22 (1994). A lower court’s

decision in an ore tenus hearing “is entitled to great weight and will not be disturbed unless

plainly wrong or without evidence to support it.” Id. at 322 (quoting Venable v. Venable, 2

Va. App. 178, 186 (1986)). Further, we view the evidence in the light most favorable to the

party who prevailed below. See City of Richmond v. Beltway Properties, Inc., 217 Va. 376, 379

(1976).

                                      B. Lack of Visitation Order

          Mother argues that because there was no material change in circumstances, the circuit

court was not permitted to modify the existing visitation order. Her argument is based upon a

false premise because the December 8, 2015 order is not a visitation order within the meaning of

Code § 20-124.2(A). That statute provides that “the court shall provide prompt adjudication,

upon due consideration of all facts, of . . . visitation arrangements . . . prior to other

considerations arising in the matter.” See Code § 20-124.2(A) (emphasis added). The original

J&DR court order of December 8, 2015 stated, “[j]oint legal custody is granted to Anwar

Burgess, father, and Devonia Burgess, mother, with primary physical custody to the mother, and

reasonable visitation to the father.”

          Statutory interpretation requires us “‘to construe the law as it is written,’ and we are also

mindful that ‘[t]o depart from the meaning expressed by the words is to alter the statute, to

legislate and not to interpret.’” See Town of Leesburg v. Giordano, 276 Va. 318, 323 (2008)

(alteration in original) (first quoting Hampton Roads Sanitation Dist. Comm’n v. City of

Chesapeake, 218 Va. 696, 702 (1978); then quoting Faulkner v. Town of South Boston, 141 Va.

517, 524 (1925)). We defer to the plain meaning of statutory language because we presume that

the legislature carefully and intentionally chose its words when enacting a statute. See Jackson

                                                   -4-
v. Fidelity and Deposit Co. of Maryland, 269 Va. 303, 313 (2005). “Where the General

Assembly has expressed its intent in clear and unequivocal terms, it is not the province of the

judiciary to add words to the statute or alter its plain meaning.” Id.

       Code § 20-124.2(A) states, “a court shall provide prompt adjudication of . . . visitation

arrangements . . . .” Adjudication commonly means “[t]he legal process of resolving a dispute;

the process of judicially deciding a case.” Adjudication, Black’s Law Dictionary (11th ed.

2019). The J&DR court that crafted the 2015 custody order did not judicially decide when and

where each parent could visit the children, and thus, never adjudicated the specifics of visitation.

The J&DR court simply left it to the parties to determine the matter. In sharp contrast, it did

adjudicate which parent should receive primary physical custody and decided that both parents

should retain legal custody.

       Mother argues that, under Keel v. Keel, 225 Va. 606 (1983), the visitation schedule ordered

by the circuit court was a modification of the December 8, 2015 order. The test for determining

whether modification of a child custody or visitation award is appropriate has two prongs: first, the

circuit court must determine that a material change in circumstances occurred and second, it must

determine that changing the custody and visitation order would be in the best interests of the

children. See id. at 611. Although Keel was decided in the context of custody determinations, this

Court has since held that the two-part test applies equally to visitation award modifications. See

Duva v. Duva, 55 Va. App. 286, 291 (2009). Accordingly, usually, both prongs of the Keel test

must be satisfied before modifying a prior visitation award order. See id.; Keel, 225 Va. at 611-12.

       Here, the original December 8, 2015 J&DR court order provided no details or guidance

beyond awarding “reasonable visitation to the father.” That order did not set forth or otherwise

adjudicate a visitation schedule for the parents to follow but instead delegated the matter to the

parties who, ultimately, could not agree. On September 20, 2018, father sought specific changes

                                                 -5-
to custody and visitation that resulted in a new J&DR court order on May 8, 2019, which, for the

first time, actually adjudicated the issue of visitation. On May 15, 2019, father appealed the May

8, 2019 J&DR court order to the circuit court, rendering it a nullity under the principles of de

novo review. See Code § 16.1-296 (“From any final order or judgment of the juvenile court . . .

an appeal may be taken to the circuit court . . . from the entry of a final judgment, order or

conviction and shall be heard de novo.”).

        Therefore, when father’s appeal reached the circuit court, there was no prior

judicially-adjudicated visitation schedule in effect in this case to serve as a subsequent basis for a

determination of whether a material change had occurred since such adjudication. Thus, the

visitation schedule ordered by the circuit court on July 24, 2020 was not a modification since

there was no prior court-ordered visitation schedule to modify. Upon appeal, the circuit court

did not amend the father’s visitation rights but rather judicially determined, for the first time,

what parenting arrangement constituted “reasonable visitation.” Accordingly, the circuit court’s

July 24, 2020 order did not require application of the Keel test. The first actual visitation order

in this case was entered on July 24, 2020, when the circuit court crafted a parenting schedule that

set forth specific visitation times.

        There is a common expectation in society, further memorialized in our laws and

jurisprudence, that parents will act with their children’s best interests in mind. If parents

disagree over what arrangement is in the children’s best interests, then a court is tasked with

determining what will best serve any children and circuit courts are granted broad discretion to

make decisions necessary to protect and to promote the children’s best interests. See Albert v.

Albert, 38 Va. App. 284, 294 (2002). The mere phrase “reasonable visitation” as it was used in

the December 8, 2015 J&DR court order lacks the specificity necessary to later determine any

material change in circumstances since, definitionally, any subsequent modification of visitation

                                                 -6-
would be unreasonable. Here, in the absence of a judicially-approved visitation plan to modify,

the circuit court was necessarily required to determine “reasonable visitation” with specificity

and promulgate an appropriate schedule. For these reasons, we conclude that the circuit court

did not err in setting a visitation schedule for father in this case.

                                              C. Best Interests

        Mother also contends that the circuit court erred when it reduced her parenting time without

considering the best interests of the children pursuant to Code § 20-124.3 because it did not hear

evidence from her at the January 9, 2020 hearing. Mother’s principal argument is that the circuit

court ordered a change in visitation after only hearing evidence from the father and, by so doing, did

not consider the children’s best interests.

        Code § 20-124.3 mandates, “[i]n determining best interests of a child for purposes of

determining custody or visitation arrangements . . . the court shall consider the following . . . .” The

statute then lists ten detailed factors that the circuit court must consider to determine what

arrangement will be in the child’s best interests. Code § 20-124.3.

        Mother’s second assignment of error alleges that the circuit court did not consider the

children’s best interest pursuant to Code § 20-124.3 based solely upon the fact that mother did not

present any evidence. A circuit court’s decision will not be set aside on appeal unless it is plainly

wrong or without evidence to support it. Code § 8.01-680; Farley, 9 Va. App. at 328.

        At the close of the father’s case, mother made a motion to strike, stating, “I don’t believe

that Mr. Burgess has established that there’s been a material change in circumstances since the last

order, a material change that actually impacts the best interests of the children.” The circuit court

agreed and did not hear any further evidence save for testimony from the guardian ad litem.

However, after granting the motion to strike, the court stated, “But I think there needs to be some




                                                    -7-
visitation changes. It’s in the best interest of the child for the mother to have primary [physical

custody] with joint [legal] custody to the father.” (Emphasis added).

        Mother argues that because the circuit court struck father’s evidence, there was no evidence

that could support a determination of the best interests of the children for visitation purposes.

However, it is important to note the context of the circuit court’s action. Father sought a change in

custody and visitation, asserting a material change in circumstances. In striking father’s evidence,

the circuit court specifically limited its ruling to a failure on the part of father to carry his burden to

show a material change in circumstances. For the reasons stated above, that ruling by the circuit

court does not affect the ability of the court to judicially establish an initial visitation schedule, nor

does it render the circuit court’s decision plainly wrong regarding the best interests of the children.

        The record reflects that the circuit court explicitly considered the best interests of the

children. There simply is no requirement in Code § 20-124.3 that both parties must present

evidence before the circuit court may determine whether a modified award is in the best interest of a

child or children. A lack of evidence by one party in an award modification hearing, in and of itself,

does not signify that a circuit court did not consider the best interests of the children.

        Neither can it be accurately said that the circuit court’s decision was without evidence to

support it. Both explicit and implicit evidence in the record indicate that the circuit court was

weighing what visitation arrangement would serve the bests interests of the children.1 The circuit

court heard evidence from both father, stepmother, and the guardian ad litem about the children’s




        1
          Code § 20-124.3 states, “The judge shall communicate to the parties the basis of the
decision either orally or in writing. Except in cases of consent orders for custody and visitation,
this communication shall set forth the judge’s findings regarding the relevant factors set forth in
this section.” (Emphasis added). Mother does not assign error to the circuit court’s
communication of its decision to the parties. Consequently, we do not address in this appeal
whether the trial court’s communication of its decision to the parties complied with Code
§ 20-124.3.
                                                -8-
grades, housing, schools, and behavior, and other factors before making its decision. After hearing

the evidence, the circuit court questioned counsel for father, inquiring:

                So you think the court should uproot these children that are eleven,
                eight, and six that have been living with their mother since they
                were born and been well taken care of apparently—they’re doing
                well in school, there’s no problems—and uproot them and send
                them to Fredericksburg because the father’s retired and has a nice
                house and a nice wife as well?

        The circuit court was clearly examining the evidence to discern what custody and visitation

award would best serve the children and their relationship to both parents.

                                         III. CONCLUSION

        For these reasons, we hold that the circuit court did not err in ordering a visitation

schedule and considered the best interests of the children in doing so.

                                                                                            Affirmed.




                                                 -9-